TO BE PUBLISHED




          ,*ixprPmB hZourf of
                                 2007-SC-000331-KB



KENTUCKY BAR ASSOCIATION                                                       MOVANT


                                 IN SUPREME COURT


KEVIN M . CALLIHAN                                                       RESPONDENT


                                OPINION AND ORDER

       The Kentucky Bar Association (KBA) moves us to find Respondent, Kevin

M. Callihan, KBA Member No. 10110,        guilty of violating   SCR 3.130-3 .3(a)(1) and

SCR 3 .130-8 .3(c). Callihan was admitted to the practice of law in Kentucky in

October 1982. His bar roster address is 26 East Park Drive, Apartment D,

Athens, Ohio 45701-5002 .

                                KBA FILE NO . 13014

       Callihan was suspended from the practice of law in Kentucky on February

7, 2002, for nonpayment of dues . Callihan has not been reinstated and is not

licensed to practice law in another jurisdiction .

       On April 22, 2005, Callihan sent a document entitled "Curriculum Vitae" by

email to Frank Doheny, the Trial Commissioner in a prior disciplinary action

against him (KBA File No. 8865) . The curriculum vitae stated that Callihan was        a
general practice attorney, currently on "administrative school leave ." In addition,

the accompanying email stated that Callihan was an attorney . A subsequent
version of the curriculum vitae stated that Callihan retired as an attorney to

pursue additional education and that he is on leave from the KBA for

postgraduate studies .

       On December 6, 2005, the KBA initiated disciplinary proceedings against

Callihan for falsely representing to Doheny that he was an attorney during a

period when he was suspended, and for sending curriculum vitae that gave false

information about his status and the reasons for his suspension . The Inquiry

Commission charged Callihan with violating SCR 3.130-5 .5(a) (a lawyer shall not

practice law in a jurisdiction where doing so violates the regulation of the legal

profession in that jurisdiction), SCR 3.130-3.3(a)(1) (a lawyer shall not knowingly

make a false statement of material fact or law to a tribunal), and SCR 3.130-

8 .3(c) (it is professional misconduct for a lawyer to engage in conduct involving

dishonesty, fraud, deceit or misrepresentation).

       The hearing for this matter was held on October 16, 2006 . The KBA

presented the testimony of two witnesses, including Doheny. Callihan, appearing

p ro se, offered
                 no defense, did not question the witnesses, offered no exhibits,

and presented no witness testimony on his behalf . Callihan asserted his right to

remain silent and refused to answer questions.

       As to the first count, the Trial Commissioner found Callihan not guilty of

violating SCR 3.130-5.5(a), because there was no evidence presented that

Callihan had engaged in the practice of law during his suspension . The Trial

Commissioner found Callihan guilty of violating SCR 3 .130-3 .3(a)(1), because

Callihan knowingly and falsely represented that he was authorized to practice law

by presenting the email and his curriculum vitae to Doheny. Finally, the Trial
Commissioner found Callihan guilty of violating SCR 3.130-8 .3(c), because the

information contained in his curriculum vitae and his email fraudulently and

deceitfully misrepresented to Doheny and anyone else who received those

documents that Callihan was a lawyer in good standing with the KBA.

        For these violations, the Trial Commissioner recommended, and the

Board of Governors adopted as such, that Callihan be suspended from the

practice of law for a period of thirty (30) days . The Trial Commissioner, in

making this recommendation, considered Callihan's disciplinary history .

                                   CONCLUSION

       After careful consideration of the facts and upon the recommendation of

the KBA, this Court orders that Kevin M . Callihan be suspended from the practice

of law for thirty (30) days.

       Thus, it is ORDERED that:

       1.     Kevin M . Callihan, KBA Member No. 10110, is adjudged guilty of

              violating SCR 3 .130-3 .3(a)(1) and SCR 3 .130-8 .3(c) .

       2.     He shall therefore be suspended from the practice of law for thirty

              (30) days, to be served consecutively to his previous suspension of

              181 days.

       3.     Pursuant to SCR 3.450, the total costs of these proceedings,

              including $1,117 .21 certified as of May 11, 2007, shall be assessed

              against him.

      All sitting . All concur.

      ENTERED : November 1, 2007.